Exhibit 10.3

UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.

INCENTIVE STOCK OPTION AGREEMENT

 

1. Grant of Options

UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC., a Delaware corporation (the
“Company”), hereby grants to «FirstName» «LastName» (the “Optionee”),
«NumberofShares» Options (the “Options”), pursuant to the Company’s Omnibus
Incentive Plan as amended (the “Plan”), to purchase an aggregate of
«NumberofShares» shares of common stock, $.001 par value per share (“Common
Stock”), of the Company at a price of $         per share (the “Exercise Price
Per Share”), purchasable as set forth in and subject to the terms and conditions
of this Option Agreement and the Plan. All undefined capitalized terms herein
shall have the same meaning as set forth in the Plan.

 

2. Incentive Stock Options

These Options are intended to qualify as incentive stock options (“Incentive
Stock Options”) within the meaning of Section 422 of the Internal Revenue Code
of 1986, as amended (the “Code”).

 

3. Exercise of Options and Provisions for Termination

(a) Exercisability of Options. The Options shall become exercisable and option
shares may be purchased based on the number of full years of service for the
Company or a Subsidiary that have expired since the date of grant (set forth on
the signature page hereof), in accordance with the following schedule:

 

Number of Years of Service Since First Date of Grant

   Percentage of Option  Shares
Available
for Purchase (Cumulative)

1

   25%

2

   50%

3

   75%

4

   100%

Notwithstanding the foregoing, the Options shall not be exercisable unless such
exercise is in compliance with the Securities Act of 1933, as amended (the
“Securities Act”), all other applicable laws and regulations (including state
securities laws) and the requirements of any securities exchange on which the
shares of Common Stock are listed.

(b) Expiration Date. Except as otherwise provided in this Option Agreement or
the Plan, the Options may not be exercised after the date (hereinafter the
“Expiration Date”) that is the tenth anniversary of the date of grant, or, if
the Optionee is a 10% Stockholder as described in Section 6 of the Plan, the
fifth anniversary of the date of grant.

(c) Effect of Termination of Employment. The Options may not be exercised by an
Optionee unless, at the time of such exercise, the Optionee is, and continuously
since the date of grant of his or her Options has been, an employee of the
Company or a Subsidiary, except that subject to the Options vesting as of the
date of termination of employment:

(i) if the Optionee ceases to be an employee of the Company or a Subsidiary for
any reason other than death or disability or a discharge for “cause” (as defined
in (iv) below), the right to exercise the Options shall terminate three months
after such cessation;

(ii) if the Optionee dies while an employee of the Company or a Subsidiary, or
within three months after the Optionee ceases to be such an employee, the
Options may be exercised by the administrator of the Optionee’s estate, or by
the person to whom the Options are transferred by will or the laws of descent
and distribution, within the period of one year after the date of death;
however, Options exercised more than three months after the Optionee ceased to
be an employee may not qualify for treatment as Incentive Stock Options;



--------------------------------------------------------------------------------

(iii) if the Optionee becomes disabled (within the meaning of the Plan) while an
employee of the Company or a Subsidiary, the Options may be exercised within the
period of one year after the date the Optionee ceases to be an employee of the
Company or Subsidiary because of such disability; and

(iv) if the Optionee, prior to the expiration date of the Options, ceases his or
her services as an employee of the Company or a Subsidiary, because he or she is
discharged for “cause” (as defined below), the right to exercise the Options
shall terminate immediately upon such cessation of such services. “Cause” shall
mean: willful misconduct in connection with the Optionee’s performance of
services for the Company or willful failure to perform his or her services in
the best interest of the Company, as determined by the Board of Directors, which
determination shall be conclusive;

provided, however, that in no event may the Options be exercised after the
expiration date thereof.

(d) Exercise Procedure. Subject to the conditions set forth in this Agreement
and, if applicable, Section 6 of the Plan, the Options shall be exercised by the
Optionee’s delivery of written notice of exercise to the Secretary of the
Company, specifying the number of shares to be purchased and the Exercise Price
Per Share to be paid therefor and accompanied by payment in accordance with
Section 4 hereof. The Optionee may purchase less than the total number of shares
covered hereby, provided that no exercise of less than all the Options may be
for less than 100 whole shares.

 

4. Payment of Purchase Price

Payment of the Exercise Price Per Share for shares purchased upon exercise of an
Option shall be made by delivery to the Company of the purchase price, payable
in cash (by check) or any other method of payment that is permitted by the Plan
and specifically authorized by the Committee on or before the time of exercise.

 

5. Delivery of Shares

The Company shall, upon payment of the Exercise Price Per Share for the number
of shares purchased and paid for, make prompt delivery of such shares to the
Optionee. No shares shall be issued and delivered upon exercise of an Option
unless and until, in the opinion of counsel for the Company, any applicable
registration requirements of the Securities Act, any applicable listing
requirements of any national securities exchange on which stock of the same
class is then listed, and any other requirements of law, including state
securities laws, or of any regulatory bodies having jurisdiction over such
issuance and delivery, shall have been fully complied with.

 

6. Non-transferability of Options

Except as provided in Section 3(c)(ii) hereof, the Options are personal and no
rights granted hereunder may be transferred, assigned, pledged or hypothecated
in any way (whether by operation of law or otherwise), except by will or the
laws of descent and distribution, nor shall any such rights be subject to
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of an Option or of such rights contrary
to the provisions hereof, or upon the levy of any attachment or similar process
upon any Option or such rights, this Option Agreement and such rights shall, at
the election of the Company, become null and void.

 

7. No Special Employment Rights

Nothing contained in the Plan or this Option Agreement shall be construed or
deemed by any person under any circumstances to bind the Company to continue the
services of the Optionee for the period within which the Options may be
exercised. However, during the period in which the Optionee is rendering
services, the Optionee shall render diligently and faithfully the services which
are assigned to him or her from time to time by the Board of Directors or by the
executive officers of the Company and shall at no time take any action which
directly or indirectly would be inconsistent with the best interests of the
Company.

 

2



--------------------------------------------------------------------------------

8. Rights as a Stockholder

The Optionee shall have no rights as a stockholder with respect to any shares
which may be purchased by exercise of the Options unless and until a certificate
representing such shares is duly issued to the Optionee. Except as otherwise
expressly provided in the Plan, no adjustment shall be made for dividends or
other rights for which the record date is prior to the date on such stock
certificate.

 

9. Recapitalization

In the event that the outstanding shares of Common Stock of the Company are
changed into or exchanged for a different number or kind of shares or other
securities of the Company by reason of any recapitalization, reclassification,
stock split, stock dividend, combination or subdivision, an appropriate and
proportionate adjustment shall be made in the number and kind of shares subject
to the Plan and in the number, kind, and per share exercise price, of shares
subject to unexercised Options or portions thereof granted prior to such
adjustment. Any such adjustment to an outstanding Option shall be made without
change in the total price applicable to the unexercised portion of such Option
as of the date of the adjustment. No such adjustment shall be made with respect
to an Option that would, within the meaning of any applicable provisions of the
Code, constitute a modification, extension or renewal of any Option or a grant
of additional benefits to the Optionee.

 

10. Reorganization

In the event the Company is merged or consolidated with another entity and the
Company is not a surviving entity, or in the event all or substantially all of
the assets or more than 20% of the outstanding voting stock of the Company
entitled to vote for directors is acquired by any other entity or person other
than an Affiliate, or in the event of a reorganization or liquidation of the
Company, prior to the Expiration Date or termination of this Option Agreement,
the Optionee shall, with respect to the Options or any unexercised portion
hereof, be entitled to the rights and benefits, and be subject to the
limitations, set forth in Section 14 of the Plan.

 

11. Withholding Taxes

The Company’s obligation to deliver shares upon the exercise of an Option shall
be subject to the Optionee’s satisfaction of all applicable federal, state and
local income and employment tax withholding requirements (“Withholding Taxes”)
with respect to the Option. The Optionee shall pay the Withholding Taxes to the
Company in cash prior to the issuance, or release from escrow, of shares of
Common Stock. In satisfaction of the Withholding Taxes, the Committee may, in
its discretion and subject to compliance with applicable securities laws and
regulations, withhold a portion of the shares issuable to the Optionee upon
exercise of the Option having an aggregate Fair Value on the date preceding the
date of such issuance equal to the Withholding Taxes.

 

12. Optionee Representations; Legend

(a) Representations. The Optionee represents, warrants and covenants that he or
she has had such opportunity as he or she has deemed adequate to obtain from
representatives of the Company such information as is necessary to permit the
Optionee to evaluate the merits and risks of his or her investment in the
Company. The Optionee understands that there may be restrictions on his or her
ability to resell any shares acquired on exercise of an Option, including
insider trading laws and the Company’s insider trading policy, as well as other
restrictions that will apply if the Optionee is an “affiliate” of the Company.
By making payment upon exercise of an Option, the Optionee shall be deemed to
have reaffirmed, as of the date of such payment, the representations made in
this Section 12.

 

3



--------------------------------------------------------------------------------

(b) Legend on Stock Certificate. The Optionee understands that, any shares of
Common Stock acquired upon exercise of an Option may not have been registered
under the Securities Act nor the securities laws of any state. Accordingly,
unless all such registrations are then in effect, all stock certificates
representing shares of Common Stock issued to the Optionee upon exercise of an
Option shall have affixed thereto a legend substantially in the following form,
in addition to any other legends required by applicable state law:

“THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, NOR THE SECURITIES LAW OF ANY STATE. CONSEQUENTLY, THE SHARES
REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION, OR AN EXEMPTION FROM REGISTRATION UNDER SUCH LAWS.”

 

13. Limitation on Disposition of Incentive Stock Option Shares

It is understood and intended that these Options shall qualify as Incentive
Stock Options, as defined in Section 422 of the Code. Accordingly, the Optionee
understands that in order to obtain the benefits of an Incentive Stock Options
under Section 421 of the Code, no sale or other disposition may be made of any
shares acquired upon exercise of an Option within the one year period beginning
on the day after the day of the issuance of such shares to him or her, nor
within the two year period beginning on the day after the date of grant of such
Option. If the Optionee disposes of any such shares (whether by sale, exchange,
gift, transfer or otherwise) prior to the expiration of either such periods, he
or she will notify the Company in writing within ten days after such
disposition.

 

14. Miscellaneous

In the event that the Plan terminates prior to the expiration date of the
Options granted hereunder, this Option Agreement shall incorporate by reference
all applicable provisions of the Plan until the earlier of 1. the close of
business on the day the Option(s) granted hereunder expire, or (ii) the date on
which all shares available for issuance hereunder shall have been issued
pursuant to the exercise of Options granted hereunder.

All notices under this Option Agreement shall, unless otherwise provided herein,
be mailed or delivered by hand to the parties at their respective addresses set
forth beneath their names below or at such other address as may be designated in
writing by either of the parties to the other.

This Option Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.

This Option Agreement shall be binding upon and inure to the heirs, successors
and assigns of the Optionee (subject, however, to the limitations set forth
herein with respect to assignment of the Options or rights therein) and the
Company, and shall be construed in a manner that is consistent with the
provisions of the Plan.

 

Date of Grant:     UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.

 

    By:  

 

    Name:  

 

    Title:  

 

    Address:  

 

 

4



--------------------------------------------------------------------------------

OPTIONEE’S ACCEPTANCE

The undersigned hereby accepts the foregoing Option Agreement and agrees to the
terms and conditions thereof. The undersigned hereby acknowledges receipt of a
copy of the Company’s Omnibus Incentive Plan. The undersigned understands and
agrees that the Option Agreement is not meant to interpret, extend, or change
the Plan in any way, nor to represent the full terms of the Plan. If there is
any discrepancy, conflict or omission between this Option Agreement and the
provisions of the Plan as interpreted by the Company, the provisions of the Plan
shall govern.

 

OPTIONEE: By:  

 

Name:   «FirstName» «LastName» Title:   «JobTitle» Address:   «Address1»  
«Address2»   «City», «State» «PostalCode»

 

5